BAILES, Judge.
For the reasons assigned in the companion case of Harris et al. v. Hymel Store Co., Inc., et al., La.App., 200 So.2d 84, decided by us this day, the judgment of the trial court in favor of defendant, Southern Farm Bureau Casualty Insurance Co. and against the plaintiffs granting summary judgment, with prejudice, is reversed.
It is further ordered that the judgment in favor of the third party defendant, Southern Farm Bureau Casualty Insurance Co., and against third party plaintiff, Hymel Store Co. Inc., granting summary judgment, with prejudice, is reversed.
It is further ordered that this matter is remanded to the trial court for further proceedings not inconsistent herewith. Defendant, Southern Farm Bureau Casualty Insurance Company, is condemned to pay all court costs incurred in connection with the motion for summary judgment.
Reversed and remanded.
LANDRY, J., recused.